Opinion by
Mr. Justice Stewart,
There was no dispute as to the material facts of the case. The only matter assigned as error was the refusal of the court to enter judgment for the defendant non obstante. The contention urged on this appeal is, first, that inasmuch as the Bituminous Coal Act of May 15, 1893, P. L. 52, provides for the instruction of mining employees by the mine foreman, the employer is relieved of all responsibility in that regard; and second, that the plaintiff received his injury while engaged in doing work other than that for which he was employed. As to the first contention the learned trial judge very correctly held that the Bituminous Coal Act of May 15, 1893, indicates no purpose to impose on the mine foreman the *417duty of giving adequate instruction to inexperienced miners, but leaves this responsibility resting where it did before, on the shoulders of the employer. On this point the case is ruled by Bogdanovicz v. Susquehanna Coal Co., 240 Pa. 124. As to the second contention, the learned trial judge in his opinion filed thus disposes of it: “If the defendant failed — as it did — to indicate plaintiff’s specific duties, and also failed to properly instruct, it cannot take advantage of such failure to avoid liability.” It need only be added that the work plaintiff was about when injured was proper and necessary work, rendered in assisting a fellow employee at the request of the latter, who in the absence, of any instruction to the contrary, this wholly inexperienced and uninstructed plaintiff had a right to suppose was entitled to make such demand of him. The assignments of error are overruled and the judgment is affirmed.